Citation Nr: 0711102	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-20 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, to include as due to swallowing diesel fuel while 
on active duty.

2.  Entitlement to service connection for a chronic disorder 
of the throat, to include as due to swallowing diesel fuel 
while on active duty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's application to reopen 
a claim for service connection for a lung disorder and denied 
service connection for a throat disability.  The veteran's 
appeal has been previously before the Board in July 2003 and 
June 2005.  In July 2003, the Board reopened the veteran's 
claim for entitlement to service connection for a lung 
disability and remanded both claims for further development.  
In June 2005, the veteran's claims were again remanded for 
further development.  The Board finds that the veteran's 
claims are now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The service medical records confirm that the veteran 
swallowed diesel fuel and was subsequently treated for 
pneumonia while on active duty; post-service, a 1992 X-ray 
finding of an infiltrate in the lung was believed to possibly 
represent scar tissue; a subsequent VA examiner raised the 
possibility of a link between the toxic exposure and 
pneumonitis; however, clinical and X-rays examinations before 
and after that speculative opinion failed to reveal residuals 
of an injury to the lung; the most recent VA pulmonary 
examination specifically ruled out a current diagnosis of a 
lung disorder, to include residuals of toxic exposure. 

3.  A throat disability was not shown during service, 
although the veteran did ingest diesel fuel while on active 
duty; the preponderance of the competent evidence is against 
a finding of a nexus between a claimed current throat 
disorder and any incident of service


                                               CONCLUSIONS OF 
LAW

1.  Service connection for a claimed lung disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Service connection for a claimed throat disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  The VCAA provides, among other 
things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending 
its adjudication regulations to implement the provisions of 
the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2001, December 2003 and July 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
The October 2001 VCAA notification letter informed the 
veteran to provide the name of the person, agency or company 
who had records the veteran thought would help decide his 
claims, and in a similar vein, the veteran was instructed to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try to get.  After review of the VCAA 
letters issued to the veteran, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
informed to provide any evidence in his possession that 
pertains to the claims.  In this regard, the Board notes that 
in December 2006 the veteran informed the Appeals Management 
Center (AMC) to wait 60 days from the date of the October 
2006 supplemental statement of the case, as the veteran had 
more information or evidence to submit.  The AMC waited 60 
days before returning the veteran's appeal to the Board.  
Further, the July 2006 notification letter provided the 
veteran with notice regarding the establishment of disability 
ratings and effective dates as required by the Court.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the October 2001, December 2003 and July 2006 notification 
letters were provided to the veteran after the RO decision 
that is the subject of this appeal. 

With respect to the timing deficiency of VCAA notice, the 
veteran's claims of entitlement to service connection for 
lung and throat disabilities were readjudicated in an October 
2006 supplemental statement of the case.  The United States 
Court of Appeals for the Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records, including the reports 
produced from a VA examination conducted in August 2005 and a 
nexus  opinion provided in August 2006 for both disabilities 
at issue, that were obtained upon remand.   After review of 
these reports, the Board finds that they provides competent, 
non-speculative evidence regarding the claimed nexus between 
the veteran's alleged lung and throat disorders and service.  
Thus, there is no duty to provide additional examinations or 
medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends that he has pain in his lungs and throat 
due to swallowing diesel fuel during service.  The veteran 
asserted that he has a constant cough and has shortness of 
breath.  He noted that he has taken cough syrup and cough 
drops, but that there has not been improvement.

The veteran's service medical records confirm that he 
swallowed a small amount of diesel fuel, while siphoning the 
fuel from a vehicle, in April 1973.  The veteran subsequently 
contracted pneumonia.  In a July 1988 X-ray report, a medical 
doctor noted that the veteran's lungs appeared clear with no 
pleural fluid and that the pulmonary vasculature was normal.  
In a December 1992 X-ray report, a radiologist indicated that 
there was a very small patch of rather hard appearing 
infiltrate in the posterior basilar segment of the left lower 
lobe of the lung.  He noted that the patch had a nonspecific 
appearance and could represent an area of scarring.  He noted 
that other lung field areas were clear.

VA treatment records dated in October 1998 indicate that the 
veteran sought treatment for shortness of breath and 
difficulty breathing.  The veteran related that he felt that 
he needed to cough and clear his throat, but that nothing 
came up.  An October 1998 X-ray report indicates that the 
veteran's lungs were free of active disease.  A VA treatment 
record from June 1999 indicates that the veteran sought 
treatment for voice hoarseness and a constant need to clear 
throat.

In December 2000, the veteran again sought VA treatment, 
complaining that he has to constantly clear his throat.  A 
medical doctor noted that a head and neck examination was 
done, with an indirect laryngoscopy performed.  The medical 
doctor indicated that there were no pertinent abnormal 
findings.

The veteran's appeal was previously before the Board on two 
occasions.  In July 2003, the Board reopened the veteran's 
claim of entitlement to service connection for a lung 
condition.  The Board remanded that claim and the veteran's 
claim of entitlement to service connection for a throat 
condition in order to obtain additional service medical 
records.  In addition, the Board directed that AMC/RO to 
afford the veteran a VA examination that would determine 
whether the veteran had a current disability of the throat or 
lungs, and if so, whether it was at least as likely as not 
that any current disability was causally related to the 
inhalation or ingestion of fuel or the subsequent episode of 
pneumonia.  The examiner was also directed to specifically 
note whether it was at least as likely as not that the small 
patch of infiltrate noted on the December 1992 X-ray report 
was a residual of the inhalation of diesel fuel and/or 
subsequent pneumonia.

In January 2004, the veteran underwent a VA examination.  The 
veteran related that he does not cough with expectoration, 
but had difficulty breathing on minimal exertion.  The 
examiner noted that the veteran did not have signs of active 
tuberculosis or any significant lung problems at all.  A 
pulmonary functioning test performed in January 2004 showed 
that the veteran had high normal lung volumes, flow rated and 
diffusing capacity.

The veteran's appeal was before the Board again in June 2005.  
The Board found the January 2004 examination was inadequate, 
in part, because the examiner did not address the specific 
questions posed by the July 2003 Board remand.  The Board 
remanded the veteran's appeal in order to obtain an opinion 
from the examiner who performed the January 2004 examination.  
It appears that that examiner was not available as a 
different examiner conducted an examination of the veteran.

The veteran underwent this additional VA examination in 
August 2005, performed by a medical doctor.  The veteran 
related to the examiner his contention that he has current 
lung and throat disabilities due to swallowing diesel fuel 
while in service.  The examiner found that the veteran had 
supernormal spirometry of air trapping and supernormal 
diffusion.  The examiner pointed out that the veteran's 
swallowing of diesel fuel could cause chemical pneumonitis, 
esophageal and stomach injury.  In addition, it could cause 
laryngeal and throat problems, causing chemical trachitis or 
laryngitis as it passed through the vocal cords.

Regarding the Board's question whether the infiltrate noted 
in the December 1992 X-ray was related to service, the 
examiner noted that the infiltrate could not be related to 
the diesel fuel incident, as the record includes the July 
1988 X-ray report that showed normal findings.  The examiner 
noted that the July 1988 X-ray should have shown an 
abnormality if it had existed due to the diesel incident and 
that the infiltrate noted in the December 1992 X-ray report 
must have been related to some other (more recent) problem, 
probably pneumonia proximal to the December 1992 chest X-ray.  
Further, the examiner noted that a May 2004 X-ray indicated 
that the veteran's lungs were free of infiltrates.

The examiner did not diagnosis any lung disability.  The 
examiner noted that it was clear that there were no residuals 
of the incident in which the veteran swallowed diesel fuel.

In regard to the veteran's claimed throat disorder, the 
examiner noted that the record included reference to a 
chronic cough and clearing of the throat.  The examiner noted 
that it did not appear that the veteran had been given a 
direct laryngoscopy.  The examiner recommended that the 
veteran be referred to an ear, nose and throat physician for 
a direct laryngoscopy, noting that the procedure would allow 
an opinion as to whether there is actually any structural 
damage or structural scarring over the voice box or vocal 
cords that might suggest chemical laryngitis.  The examiner 
opined, however, that with or without such evidence, it was 
his opinion that the veteran's functional problems, such as 
the cough, were just as likely as not related to the 
inhalation of diesel.

In an August 2006, another VA medical doctor provided an 
opinion regarding the veteran's claim of service connection 
for a throat disability.  The medical doctor noted review of 
the veteran's entire claims file.  He noted that the ear, 
nose and throat clinic, in which he works, had seen the 
patient on numerous occasions, beginning in the latter 1990s.  
He noted that the veteran had undergone four or five 
examinations, but that no pathology was found.  The medical 
doctor noted that the veteran's coughing was originally 
though to be due to allergies, but later concluded that it 
was due to gastrolaryngopharyngeal reflux.  The examiner 
opined that it is less likely than not that the veteran has a 
current throat disability that is related to inhalation of 
diesel fuel or the episode of pneumonia in 1973.  He stated 
that he could not say, in anyway, that there is a 
relationship between the two.



Analysis:  Lung Disability

The service medical records confirm that the veteran 
swallowed diesel fuel and was subsequently treated for 
pneumonia while on active duty.  Following his separation 
from service, an X-ray finding of an infiltrate in the lung 
was believed to possibly represent scar tissue and a 
subsequent VA examiner raised the possibility of a link 
between the toxic exposure and pneumonitis.  While the 
opinion was somewhat speculative and awkwardly worded, it is 
of some probative value relevant to the question of whether 
there was residuals lung disability due to the documented 
ingestion of diesel fuel during service.  

There is competent evidence of record to show that the 
ingestion of diesel fuel could cause a number of problems, to 
include chemical pneumonitis.  And there is medical evidence 
to show that the veteran did in fact have an episode of 
pneumonitis shortly after his toxic exposure that may have 
been linked to the toxic exposure.  The question remains 
whether he has a current disability linked to service.  In 
order to be considered for service connection, a claimant 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Although an X-ray indicated that the veteran had an 
infiltrate in 1992, the examiner, in his August 2005 report, 
opined that this infiltrate was not related to the diesel 
incident, as a July 1988 X-ray did not show such an 
infiltrate.  He found that the abnormality was of a more 
recent origin, likely due to pneumonia.  The examiner noted 
that the most recent X-ray taken, in May 2004, showed that 
the veteran did not currently have any infiltrates. The 
examiner did not diagnose ay lung disorder.  Following a 
thorough VA pulmonary examination in August 2006, the 
physician concluded that the veteran did not have a current 
lung disorder.  Under these circumstances, the Board finds 
that the overwhelming preponderance of the evidence is 
against a causal relationship between a claimed current lung 
disorder and service. 

\
Although the veteran contends that he has a lung disability 
related to service, he has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes, that in the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for a 
lung disability must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis:  Throat Disability

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds that the preponderance of the evidence is 
against a finding of a nexus between a current throat 
disability and service.  In his August 2005 opinion, the 
examiner found that it was at least as likely as not that the 
veteran had a throat disability related to inhalation or 
swallowing of diesel fuel.  The Board first points out that 
the examiner did not diagnose a throat disability, but 
instead appears to have solely based his decision on the fact 
that the veteran currently coughs and clears his throat.  As 
noted above, service connection requires a present 
disability.  Rabideau, supra; Gilpin, supra; see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The examiner did not 
diagnose a disability but instead found that throat symptoms 
were related to service.  

To the extent that the August 2005 opinion lends some weight 
to a finding of a current unspecified throat disorder 
manifested by coughing and the clearing of the throat, the 
August 2006 VA examiner's opinion's outweighs such by a 
substantial margin.  That latter examiner noted that the 
veteran has been treated in his ear, nose and throat clinic 
on several occasions.  The examiner concluded that, after 
several examinations in which pathology could not be 
established, the veteran's coughing was likely due to 
gastrolaryngopharyngeal reflux rather than residuals of a 
throat injury or some underlying throat disease.  The 
examiner found no evidence of a relationship between the 
veteran's inhalation of diesel fuel and a present disability.  
Due to the veteran's experience in treating the patient and 
his expertise in ear, nose and throat disabilities, the Board 
finds that medical doctor's August 2006 opinion to be of 
substantial probative value.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for a 
throat disability must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a chronic lung disorder, to include as 
due to swallowing diesel fuel while on active duty is denied.

Service connection for a chronic throat disorder, to include 
as due to swallowing diesel fuel while on active duty is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


